The State has filed a motion for a rehearing in which it contends that we erred in our original opinion in holding that the trial court committed error in failing to give to the jury, in addition to a general charge on the issue of insanity, an affirmative instruction relative to the type of insanity with which appellant was afflicted, as shown by the evidence. This question was fully discussed in the original opinion and no good reason is advanced why or wherein we erred. Hence the State's motion is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.